Citation Nr: 0428272	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an evaluation higher than 50 percent for 
post traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  

2.  Entitlement to a total disability rating based upon 
individual unemployability, due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with an evaluation of 30 percent, effective 
August 2001.  The veteran disagreed with the initial rating 
and filed a notice of disagreement (NOD) in March 2002.  A 
statement of the case (SOC) was issued in August 2002.  That 
same month, the veteran submitted a substantive appeal (VA 
Form 9) to the RO.  In March 2003, the veteran presented 
hearing testimony at the RO before a hearing officer.  A copy 
of that transcript is of record.  By rating decision of 
June 2003, the initial evaluation for PTSD was increased from 
30 percent to 50 percent, effective August 2001.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, the claim for a higher 
rating for PTSD is still in appellate status.

By rating decision of August 2003, entitlement to TDIU was 
denied.  In September 2003, the veteran filed a NOD to the 
denial of TDIU.  A SOC was issued in February 2004.  In 
July 2004, the veteran filed a statement in lieu of a VA Form 
9, indicating that he wanted to continue the appeal of the 
denial of TDIU.  That claim is also now in appellate status.  

In July 2004, the veteran testified before the undersigned 
sitting in Washington, DC, at a video conference hearing from 
New Orleans, Louisiana.  A transcript of that hearing is of 
record.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment characterized by deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood. 

2. The veteran had two years of high school and eventually 
obtained his general equivalency diploma (GED).  

3.  The veteran last worked on a full time basis in 
June 2003.

4.  The veteran's only service-connected disability is for 
PTSD.  

5.  The veteran's service-connected disability is of such 
severity as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 70 percent, 
and no more, for PTSD, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a), 
(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 


VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case and 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased schedular rating.  Furthermore, the RO 
sent letters to the veteran in September 2001 and 
December 2003, which asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
claim.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information VA 
would be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the increased 
schedular rating claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  For the increased schedular rating claim, this 
was done prior to the initial rating decision.  While that 
did not occur here with the issue of entitlement to a TDIU, 
the Board is awarding that benefit rendering any notice 
defect harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for PTSD

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD, rated under the provisions 
of Diagnostic Code 9411.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003).  

Service connection was established for the aforementioned 
disability by rating decision of March 2002.  A 30 percent 
evaluation was provided for PTSD, effective from August 2001.  
The veteran disagreed with the 30 percent evaluation and the 
current appeal ensued.  By rating decision of June 2003, the 
veteran's rating for PTSD was increased to 50 percent, 
effective from August 2001.  This evaluation has been in 
effect to this date.  This is an initial rating from the 
grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran underwent a VA examination in February 2002.  He 
complained of increased forgetfulness, staying nervous all 
the time, waking up throughout the night, and nightmares.  He 
related that he was socially isolated most of the time and 
withdrew from others.  He complained of anxiety all of the 
time, irritability since returning from Vietnam, and 
intrusive thoughts.  He had anger management problems, and 
although he indicated that he had no homicidal ideation, he 
did have occasional suicidal thoughts, but denied suicidal 
intent.  Mental status examination revealed the veteran was 
cooperative throughout the examination.  He initially 
appeared uncomfortable and nervous as evidenced by little 
spontaneous speech.  He became more pleasant and his speech 
became more spontaneous later in the interview.  His affect 
was flat during the first 30 minutes of the examination, but 
became more appropriately reactive during the last portion of 
the examination.  His speech was relevant and coherent, of 
normal rate and rhythm.  The diagnostic impression was 
chronic PTSD.  A global assessment of functioning score (GAF) 
of 55 was rendered.  

VA outpatient treatment records from 2002 are associated with 
the claim folder and have been reviewed.  In February 2002, 
the veteran reported auditory hallucinations of whispers and 
visual hallucinations of shadows.  He participated on a 
monthly basis in group therapy.  In July 2002, he was noted 
to participate in group therapy, appearing to be doing well,  
and voicing no concerns.  He was employed at that time.  In 
October 2002, it was noted that he had been married for 
36 years to the same wife, but that he isolated himself from 
her.  He related that he was extremely bothered by 
family/social problems within the month prior to the 
interview.  He indicated that treatment for family/social 
problems was extremely important.  Again, in November 2002, 
he related that he was significantly bothered by 
family/social problems.  He related problems with sleeping, 
and controlling his anger.  He was scheduled for a medication 
evaluation.  In December 2002, the veteran's mood was stable 
and he related no psychotic symptoms.  His PTSD was described 
as stable.  

The veteran underwent VA examination in December 2002.  The 
claims file was reviewed and the veteran denied any changes 
in social functioning from his last examination.  He 
complained of depression, sleeplessness, constant suicidal 
thoughts, and irritability.  Mental status examination 
revealed that the veteran was moderately cooperative with the 
examiner, answering all questions, but became irritable when 
asked about specific symptom frequency, intensity, and 
duration.  He was alert and oriented and his affect, which 
was generally flat, varied little throughout the interview.  
His speech was normal and there were no delusions or 
hallucinations detected.  He denied current homicidal 
ideation but acknowledged longstanding passive suicidal 
ideation without intent or plan.  The diagnoses were PTSD and 
major depressive disorder, recurrent, moderately severe.  The 
GAF was 49.  

In March 2003, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran testified 
that he had problems concentrating all of the time.  He 
related problems with depression, anxiety attacks, and 
startle responses.  He indicated that he was medicated for 
these problems, specifically for nightmares and anxiety.  He 
stated that he participated in PTSD group and individual 
sessions.  

The veteran continued to be seen on an outpatient treatment 
basis in 2003 for PTSD.  In March 2003, it was noted that he 
was oriented, alert, calm, and in no acute distress.  He had 
no suicidal or homicidal ideation or psychotic symptoms.  In 
April 2003, it was noted that he felt anxious at times and 
requested something for his nerves.   

A statement was received in May 2003 from the veteran's VA 
psychiatrist.  This letter indicated, in pertinent part, that 
the veteran suffered from PTSD, severe, complex.  It was 
noted that he slept two hours per night, was hypervigilant, 
isolated, and unable to get along with others.  It was also 
related that he had anger control problems, severe problems 
with memory, concentration, and attention.  The examiner 
related physical problems such as pituitary problems, 
hypertension, hernia, and torn cartilage.  He was determined 
to be totally disabled and unable to work in any capacity.  
His GAF was 39.  

In July 2003, the veteran was seen on an outpatient treatment 
basis for his PTSD.  It was noted that he was alert, and 
calm.  His mood was described as "ok."  He continued to 
describe broken sleep, but no psychotic symptoms.  His 
medication was increased to improve sleep and for depressive 
symptoms.  He continued with group and was given relaxation 
tapes in September 2003 and reading assignments for mood in 
October 2003.  In November 2003, he discussed his fears.  In 
January 2004, he was given strategies to manage anger.  In 
February 2004, the veteran was described as depressed with a 
blunted affect.  It was noted that he had been depressed 
since the holidays.  He exhibited an exacerbation of 
depressive symptoms and problems with anger management.  In 
March 2004, it was noted that he was calmer since starting 
Prozac.  In April 2004, he was upset, indicating family 
problems, and noted that the conflict in Iraq had triggered 
many of his memories, which he kept reexperiencing.  He was 
having nightmares and intrusive thoughts.  He was seeing a 
doctor for medication to help with his sleep difficulties and 
nightmares.  He was told to continue with group sessions and 
to come to the PTSD clinic for individual sessions.  In 
May 2004, the veteran was described as alert and calm, but 
preoccupied with ruminations about Vietnam.  He was given an 
increase in medication for sleep and for phobia.  

VA outpatient treatment records indicated continued treatment 
for PTSD.  In June 2004, the veteran was seen and appeared 
depressed, unable to cope, and lacked insight into his 
problems.  He panicked because he saw no solutions or end to 
his pain.  He reported that he misinterpets benign and common 
events as threatening.  He was scheduled to see a doctor that 
day, continue to attend biweekly groups, and continue with 
medication.  In July 2004, he continued to participate in 
group sessions.  He was also seen in individual therapy and 
was noted to be oriented, alert, and logical.  He was 
attempting to deal with his problems.  His medication was 
reviewed and no changes were made.  

In July 2004, a statement was received by VA from the 
veteran's VA psychiatrist in support of his claim.  He 
related that the veteran was treated for PTSD, chronic, 
severe.  He stated that in spite of the veteran's treatment 
with psychotherapy and pharmacotherapy, his condition had 
worsened.  He was noted to have been unemployed since 
August 2003.  He was determined to be unable to work.  His 
GAF was 39.  

In July 2004, the veteran testified before the undersigned at 
a videoconference hearing.  He related that he was not 
employed at the time of the hearing.  He related that he had 
problems with anger, and had a history of being fired from 
his employment.  He testified to suffering from depression, 
insomnia, and problems with anxiety and concentration.  He 
related that he had suicidal thoughts, and did not get along 
with his wife as he should.  He was worried that she was 
cheating on him, talking about him, or calling him crazy.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; 
e.g., having few friends or having conflicts with peers or 
co-workers.  A GAF score of 41 to 50 reflects a serious level 
of impairment, e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting or serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, e.g., speech 
is illogical at times, obscure or irrelevant, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood, e.g., depressed man 
avoids friends, neglects family, and is unable to work.  See 
38 C.F.R. § 4.130.  The appellant's GAF score was 55 in 
February 2002 and 49 in December 2002.  His GAF continued to 
decline, with a 39 rendered in May 2003 and July 2004.  This 
most recent GAF indicates some seriousness in the veteran's 
level of functioning.  However, an examiner's classification 
of the level of psychiatric impairment, by word or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

The VA psychiatric treatment and examination reports show a 
number of the typical symptoms (but not all of them) for a 70 
percent rating for PTSD under the rating criteria.  It may be 
said, however, that the veteran's PTSD symptoms are 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  He has suicidal 
ideation, impulse control exhibited by problems with anger 
management, anxiety attacks, and long periods of depression.  
His VA psychiatrist indicates that the veteran is unable to 
work and it is shown by the evidence in his inability to 
remain employed in recent years.  His condition has not 
stabilized.  Specifically, the Iraqi conflict has brought on 
ruminations about Vietnam.  Thus,  the requirements for a 70 
percent rating for PTSD are satisfied.

The recent medical evidence, however, does not show PTSD is 
causing typical symptoms listed in the criteria for a 100 
percent rating.  Thus, a 100 percent rating for PTSD is not 
warranted.

In sum, the Board finds that an increased rating for PTSD, to 
70 percent but no higher, is in order.


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

The veteran is service-connected for only one disability and 
that is in effect for PTSD, evaluated by this decision as 
70 percent disabling.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still show that the veteran is unable to 
pursue a substantially gainful occupation due to his service 
connected disability.  The issue, therefore, is whether the 
veteran's service-connected disability alone prevents him 
from engaging in substantially gainful employment.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the evidence shows that the veteran has a GED.  
He reported that he last worked full time in June 2003.  His 
VA psychiatrist indicated most recently in a July 2004 
statement, that the veteran had not been employed at all 
since August 2003.  He also indicated that the veteran's PTSD 
was severe, and that in spite of treatment with therapy and 
medication, his condition had worsened.  He was determined 
unable to work.  His GAF of 39, was indicative of 
symptomatology that reflected a serious level of impairment, 
and an inability to keep a job.  Although the medical 
evidence showed that the veteran had several disabilities 
such as gout, hypertension, and bilateral knee arthritis, 
none of which is service-connected, his VA examiner indicated 
that his inability to work was related to his PTSD disability 
alone.   

Given the severity of the veteran's PTSD disability, and the 
VA psychiatrist's findings that he is unable to work, the 
Board finds that the evidence supports the claim for TDIU in 
this case.  


ORDER

An increased initial schedular evaluation to 70 percent, and 
no more, for PTSD, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.   

A TDIU is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



